Citation Nr: 0123158
Decision Date: 10/22/01	Archive Date: 12/03/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-07 118A	)	DATE OCT 22, 2001
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana

ORDER

The following corrections are made in the remand issued by the Board of Veterans Appeals in this case on September 24, 2001:

On page 1, correct "DOCKET NO. 00-01 118A", to read "DOCKET NO. 00-07 118A".

On page 4, paragraph number 4, line 6, correct "[Parenthetically, the Board notes that the record includes no medical opinion from the veterans private physician, or any VA examiner, as a relationship between the cervical disability" to read "[Parenthetically, the Board notes that the record includes no medical opinion from the veterans private physician, or any VA examiner, as to a relationship between 
the cervical disability and the service-connected lumbar disc disability.]".



		
	JACQUELINE E. MONROE
	Member, Board of Veterans Appeals


Citation Nr: 0123158	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-01 118A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical degenerative disc disease, to include as secondary to service-connected lumbosacral strain and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for cervical 
degenerative disc disease, secondary to service-connected 
lumbosacral strain.

A hearing was held on July 20, 2001, in New Orleans, 
Louisiana, before the undersigned member of the Board, who is 
rendering the determination in this case.

For the reasons explained below, the Board has characterized 
the issue on appeal to reflect consideration of both direct 
service connection, and as secondary to service-connected 
lumbar spine disability.  


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection also may 
be granted for a "[d]isability which is proximately due to 
or the result of a service-connected disease or injury. .. " 
38 C.F.R. § 3.310(a) (2000); Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  That regulation has been interpreted to 
permit service connection for the degree of disability 
resulting from aggravation of nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Essentially, the veteran contends that his cervical 
degenerative disc disease is a result of his service-
connected lumbosacral strain.  In this regard, he has 
asserted that repeated cervical strain due to compensating 
for the lumbar injury has led to the degeneration of the 
cervical discs.  However, private medical evidence of record 
appears to also raise the question of direct service 
connection for cervical spine disability.  

Careful review of the service medical records reflects that 
the veteran incurred lumbosacral back injury in July 1977 as 
a result of a car accident and a freezer hitting him in the 
back.  In June 1978, the veteran reported for sick call with 
complaints of back pain, and the examiner noted that the pain 
was confined to the right upper lumbar and dorsal spine, from 
L1 to D3, related to the car accident of July 1977.

In July 1979, the veteran presented with complaints of 
stiffness of neck on rotation to the left and tenderness 
along the left paravertebral (PVM) cervical muscle.  The 
assessment was myositis of the cervical spine and 
mobilization of the cervical spine was recommended.

VA outpatient medical records from 1997 to January 1999 
revealed that on examination in July 1998, the veteran 
complained of neck pain, and indicated that he had been 
employed in a sedentary job as a computer designer since 
1983.  The examiner noted that range of movement of the 
cervical spine was moderately limited with mild pain 
radiating down the upper back.  Impressions were degenerative 
disc disease of the cervical spine and lumbar spine, 
continuous back, right hip, right knee pain and numbness to 
the left arm, worsening over the previous year.  Impressions 
were degenerative disc changes/joint disease of the cervical 
spine and lumbar spine with radiculopathy in the right leg, 
left arm and hand.  X-rays of the spine and electromyographs 
of all extremities were recommended.

Neuroradiology reports dated in August 1998 reveal minimal 
scoliosis of the thoracic spine with no compression deformity 
noted in the visualized bodies.  CT scan of the cervical 
spine revealed prominent posterior osteophytic spur formation 
at C5/C6 and C6/C7, with a small component of intervertebral 
disc within the spur at C5/C6. The cervical spine appeared 
normal at all other levels, and no other abnormalities were 
seen.  Mild degenerative facet hypertrophy was seen at the 
left aspect of L5/S1, causing minimal neural foraminal 
narrowing at this level.  There was no evidence of spinal 
stenosis or nerve root impingement.  The impression was an 
abnormal scan of cervical spine, with mild bilateral anterior 
sacroiliac joint spurring, and narrowing of the C6/C7 disc 
space, with spondylosis at this level.  In September 1998 
neurological testing, the examiner concluded that the study 
was abnormal, consistent with left carpal tunnel syndrome 
with motor and sensory fiber involvement.

In May 2000, a private physician, Dr. Berg, who indicated 
that he had been treating the veteran since January 2000, 
stated in a letter that the veteran had been involved in a 
motor vehicle accident in 1977 in-service, and sustained 
injuries to his back and neck which were aggravated by his 
job in the Air Force.  The physician noted that CT scan and 
x-rays taken since 1988 showed cervical and lumbar 
degenerative disc disease.  The physician concluded that 
these injuries are the direct cause of the veteran's current 
disabling pain.  .

Later, on VA examination in July 2000, the VA examiner opined 
that there was mild osteoarthritic formation expectant of a 
42 year old.  The examiner concluded that the current 
cervical abnormalities are unrelated to the lumbar injuries 
sustained while in military service, because of their 
occurrence, much later after separation from service.

During his July 2001 Board hearing, the veteran testified 
that his current cervical degenerative disc disease is 
causally connected to his service-connected lumbosacral 
strain.  He testified that his private physician, Dr. Berg, 
told him that his lower back disability and resulting back 
spasms caused back muscles to pull on the cervical discs, 
smashing the cushions between the discs and causing cervical 
degenerative disc disease.  [Parenthetically, the Board notes 
that the record includes no medical opinion from the 
veteran's private physician, or any VA examiner, as a 
relationship between the cervical disability.

Pertinent to the issue on appeal, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 (2000).  Pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001). 

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

The Board also notes that under the Veterans Claims 
Assistance Act of 2000, VA examination is necessary when 
there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 38 
U.S.C. § 5103A (West Supp. 2001)).  

The Board acknowledges that, following receipt of Dr. Berg's 
May 2000 statement, the RO attempted to procure a VA medical 
opinion, based upon review of the veteran's claims file, that 
addressed the relationship, if any, between the veteran's 
cervical spine disability and either service or his service-
connected lumbar spine disability.  The examiner, however, 
appears to have mixed up direct and secondary principles, 
noting, as indicated above, that "current cervical 
abnormalities are unrelated to the lumbar injuries sustained 
while in military service, because of their occurrence, much 
later after separation from service."  No opinion as to the 
whether any current cervical spine disability is the result 
of aggravation due to service-connected lumbar spine 
disability is of record, and the RO did not expressly 
consider this theory of entitlement in denying the claim 
(characterized as based upon secondary service connection 
only) as not well grounded. 

Under these circumstances, and in view of the duties imposed 
by the VCAA, the Board finds that the veteran should undergo 
further medical examination to obtain medical evidence and 
opinion to fully and fairly adjudicate the claim on appeal.  
The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.

Prior to arranging for the veteran to undergo any further 
examination, the RO must obtain and associate with the claims 
file all outstanding pertinent medical records, to 
specifically include any records from VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should also obtain outstanding medical records from 
Dr. Berg, as well as from any other source(s) or 
facility(ies), as well as undertake any other notification 
and/or development action deemed warranted by the Act before 
adjudicating the claim on the merits.  As indicated above, 
such adjudication should include consideration of both direct 
and secondary service connection, and the later should 
include consideration of whether secondary service connection 
is warranted based upon causation or aggravation.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
records from any VA facility at which the 
veteran has received treatment; from Dr. 
Berg; and from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and he and his representative should be 
so notified.  

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the RO 
should arrange to have the veteran 
undergo an appropriate VA examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
furnished to, and be reviewed by, the 
physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

After examination of the veteran, review 
of his pertinent medical history and 
assertions, and with consideration of 
sound medical principles, the physician 
should offer an opinion as to whether it 
is as least as likely as not that any 
currently diagnosed degenerative disc 
disease of the cervical spine (1) was 
caused by the veteran's service-connected 
lumbar spine disability; or, if not (2)  
is aggravated by the veteran's service-
connected lumbar spine disability.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

All examination findings, along with the 
complete rationale for each conclusion 
reached, should be set forth in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claim's 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the pertinent final regulations 
implementing the Act (to be promulgated, 
as amended, at 38 C.F.R. §§ 3.102 and 
3.159), are fully satisfied.

6.  After completion of the requested 
development, and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim for 
service connection for degenerative disc 
disease of the cervical spine on both a 
direct and secondary basis, on appeal in 
light of all pertinent evidence (to 
include that obtained as a result of this 
remand), and legal authority.  The RO 
must provide adequate reasons and bases 
for its determinations.

7.  If the claim continues to be denied, 
the RO must furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case and 
afford them the applicable time period in 
which to respond before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 1`09 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





